DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 10, 2020, and October 7, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: reference numbers “800” and “810” in Fig. 7, and “1110” in Fig. 11. In Fig. 7, it appears to the examiner that reference number “800” should be deleted and reference number “810” should be corrected to read --710-- (consistent with the specification at para. 0056). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The disclosure is objected to because of the following informalities:
In para. 0065, lines 2-3, “Once plate 50 are installed in a field, many facilities will not want to constantly take it n and out” should read --Once plate 50 is installed in a field, many facilities will not want to constantly take it in and out--.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “computer readable medium” can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See MPEP 2106.03, Section II.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8, 14-16, and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 6, 14, and 20, it is unclear whether “detected circular blobs” (claim 6, line 7; claim 14, line 6; claim 20, line 8) refers to the circular blobs in the desired size range mentioned in the preceding line of each claim. In addition, “the sufficiently filled in detected circular blobs corresponding radius and position” in the last two lines of each claim is unclear. It appears that “blobs” should read either --blob’s-- or --blobs’--. It is unclear whether the sufficiently filled in detected circular blob(s) is singular or plural due to the missing apostrophe. Plural detected circular blobs are recited in the immediately preceding line of the claim, but a singular corresponding radius and position is recited in the last two lines. Additionally, the meaning and scope of “a previously fitted polynomial” in the last line of each claim is unclear and is not clarified by Applicant’s disclosure, which does not explain what would be encompassed by the recited previously fitted polynomial. Claims 7 and 15 are rejected in view of their dependency from claims 6 and 14, respectively.
Regarding claims 8, 16, and 19, it is unclear whether “each rectangle” refers to the blocks into which the image is subdivided. For the purpose of examination, the term “blocks” in line 2 of each claim will be interpreted in view of Applicant’s disclosure to mean rectangular blocks, and “each rectangle” will be interpreted to mean each of the rectangular block. In addition, there is insufficient antecedent basis in the claims for “the image” and “the number of motion pixels”. It is unclear which image is referred to, and it is unclear whether “the number 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Larson et al. (US Patent No. 10,188,931, hereinafter Larson).
Regarding claim 1, Larson discloses an electronic home plate system (strike zone system 500, Fig. 5; col. 6, line 56-col. 7, line 19) comprising a home plate enclosure (smart base 110) and at least one image sensor system (3D camera 228) disposed within the enclosure (110). Each image sensor system (228) includes a camera (col. 6, line 65, “camera”), which is understood to include, by definition, an image sensor and a lens (American Heritage® Dictionary of the English Language, Fifth Edition, “camera”, definition 1: “a usually portable device containing a photosensitive surface that records images through a lens”); and a first processor (210, Fig. 2; col. 7, lines 4-6). The first processor (210) is adapted to detect a motion of a ball by continuously capturing frames from the image sensor (of camera 228; col. 7, lines 4-12), wherein the detected motion comprises the ball passing over the home plate enclosure (in 
Regarding claim 5, Larson further discloses a second processor (processor 310 of assist device 120, Figs. 3 and 7, col. 4, lines 9-17; also see processor 410 of smart umpire 114, Fig. 4) adapted to characterize the detected motion (as a ball or strike; see col. 7, lines 7-12, “a strike may be indicated and/or signaled by … smart umpire 114 and/or assist device 120”, “a ball may be indicated and/or signaled by … smart umpire 114 and/or assist device 120”), wherein when the motion is detected by the first processor (210 of smart plate 110), an image is transmitted to the second processor (310 of assist device 120, col. 7, lines 46-53, “image data representing strike zone 512”; with respect to processor 410 of smart umpire 114, also see col. 6, lines 19-26 and 44-55, and col. 8, lines 29-32).
Regarding claim 9, Larson discloses a method of detecting a ball using an electronic home plate (strike zone system 500, Fig. 5; col. 6, line 56-col. 7, line 19) that comprises a home plate enclosure (smart base 110) and at least one image sensor system (3D camera 228) disposed within the enclosure (110). As noted above, each image sensor system (228) includes a camera (col. 6, line 65, “camera”), which is understood to include, by definition, an image sensor and a lens (American Heritage® Dictionary of the English Language, Fifth Edition, “camera”, definition 1: “a usually portable device containing a photosensitive surface that records images through a lens”); and a first processor (210, Fig. 2; col. 7, lines 4-6). The method comprises the steps of detecting by the first processor (210) a motion of a ball by continuously capturing frames from the image sensor (of camera 228; col. 7, lines 4-12), wherein the detected motion comprises the ball passing over the home plate enclosure (in strike zone 512; 
Regarding claim 13, Larson further discloses characterizing, by a second processor (processor 310 of assist device 120, Figs. 3 and 7, col. 4, lines 9-17; also see processor 410 of smart umpire 114, Fig. 4), the detected motion (as a ball or strike; see col. 7, lines 7-12, “a strike may be indicated and/or signaled by … smart umpire 114 and/or assist device 120”, “a ball may be indicated and/or signaled by … smart umpire 114 and/or assist device 120”), wherein when the motion is detected by the first processor (210 of smart plate 110), an image is transmitted to the second processor (310 of assist device 120, col. 7, lines 46-53, “image data representing strike zone 512”; with respect to processor 410 of smart umpire 114, also see col. 6, lines 19-26 and 44-55, and col. 8, lines 29-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Davis et al. (US Patent No. 9,352,208, hereinafter Davis).
Regarding claims 2 and 10, Larson teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 9, respectively. Larson does not explicitly teach that the first processor comprises a field-programmable gate array (FPGA). However, Davis teaches .
Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Carlbom et al. (US Patent No. 6,233,007, hereinafter Carlbom).
Regarding claims 3 and 11, Larson teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 9, respectively. Larson does not explicitly teach the first processor capturing first and second frames, subtracting the first frame from the second frame, and checking for pixel changes. However, in order to track the position of a moving ball in real time, Carlbom teaches that it is conventional to capture first and second frames (col. 3, lines 45-48, “a current and previous frame”), and to subtract the first frame from the second frame and check for pixel changes (“a current and previous frame, which are differenced”, resulting in binary image used to identify motion regions of interest; col. 3, line 45-col. 4, line 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Larson by configuring the first processor to capture first and second frames, subtract the first frame from the second frame, and check for pixel changes, as taught by Carlbom, as part of the image processing performed by the first processor (Larson, col. 7, lines 4-6), since Carlbom teaches that this is a 
Regarding claim 17, Larson discloses a computer readable medium having instructions stored thereon (col. 8, line 60-col. 9, line 3) that, when executed by one or more processors (including processor 210, Fig. 2; col. 7, lines 2-19), detects a ball using an electronic home plate (strike zone system 500, Fig. 5; col. 6, line 56-col. 7, line 19) that comprises a home plate enclosure (smart base 110) and at least one image sensor system (3D camera 228) disposed within the enclosure (110). As noted above, each image sensor system (228) includes a camera (col. 6, line 65, “camera”), which is understood to include, by definition, an image sensor and a lens (American Heritage® Dictionary of the English Language, Fifth Edition, “camera”, definition 1: “a usually portable device containing a photosensitive surface that records images through a lens”); and a first processor (210, Fig. 2; col. 7, lines 4-6). The detecting comprises detecting a motion of the ball by continuously capturing frames from the image sensor (of camera 228; col. 7, lines 4-12), wherein the detected motion comprises the ball passing over the home plate enclosure (in strike zone 512; col. 7, lines 6-9) or the ball passing near and not over the home plate enclosure (in field of view 516 outside of strike zone 512; col. 7, lines 9-12).
Larson does not explicitly teach capturing first and second frames, subtracting the first frame from the second frame, and checking for pixel changes. However, in order to track the position of a moving ball in real time, Carlbom teaches that it is conventional to capture first and second frames (col. 3, lines 45-48, “a current and previous frame”), and to subtract the first frame from the second frame and check for pixel changes (“a current and previous frame, which are differenced”, resulting in binary image used to identify motion regions of interest; .
Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Carlbom, in further view of Kotlarik et al. (US Patent Pub. 2009/0062002, hereinafter Kotlarik).
Regarding claims 4, 12, and 18, the modified Larson teaches the claimed invention substantially as claimed, as set forth above for claims 3, 11, and 17, respectively. Larson and Carlbom do not explicitly teach checking for consecutive pixel motion in one row and for consecutive motion in image rows. However, in the art of ball tracking, Kotlarik teaches that, when detecting motion of a ball by an image subtraction method (para. 0042), it is known to check for pixel changes by checking for consecutive pixel motion (i.e., consecutive pixels representing ball 14 in resulting image 50 after image subtraction) in one row and consecutive motion in image rows (para. 0047, lines 4-6, “the image scan is analyzed in rows from the top of the image to the bottom of the image”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Larson by checking for consecutive pixel motion in one row and consecutive motion in image rows (e.g., by scanning the image resulting from the subtraction .
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Carlbom, in further view of Arai (US Patent Pub. 2007/0133682, hereinafter Arai).
Regarding claims 8 and 16. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Carlbom and Kotlarik, in further view of Arai.
Regarding claim 19, the modified Larson teaches the claimed invention substantially as claimed, as set forth above for claim 18. The modified Larson does not explicitly teach subdividing an image into blocks, counting motion pixels in each rectangle (interpreted to mean in each of the blocks, which are rectangular) and determining if a number of motion pixels exceeds a threshold. However, in the art of ball tracking, Arai teaches (Fig. 3) that it is known to check for pixel changes by subdividing an image into rectangular blocks (para. 0057, lines 7-9, “divided into a plurality of blocks having the same shape and size”, rectangular shape shown in Fig. 3), count motion pixels in each rectangular box (para. 0057, lines 26-37), and determine if a number of motion pixels exceeds a threshold (para. 0057, lines 35-37, “when the pixel count value is equal to or larger than a predetermined reference value”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Larson by checking for pixel changes by subdividing an image into rectangular blocks, counting motion pixels in each rectangular block, and determining if a number of motion pixels exceeds a threshold, as taught by Arai, in order to identify the location of the ball within images/frames captured by the image sensor. 
Claims 6-7, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Carlbom, in further view of Hall (US Patent No. 11,138,744, hereinafter Hall).
Regarding claims 6 and 14, the modified Larson teaches the claimed invention substantially as claimed, as set forth above for claims 5 and 13, respectively. Larson further teaches that the second processor (410) may be configured to provide some of the functions of 
Regarding claims 7 and 15, the modified Larson teaches the claimed invention substantially as claimed, as set forth above for claims 6 and 14, respectively. Hall further teaches generating a vertical position and a lateral position (col. 7, lines 7-9, “a 3 dimensional coordinate in space”; col. 7, lines 48-50, “where along this curve the ball was”) and a speed of the ball (col. 7, lines 61-62, “speed of the ball”) from the polynomial.
Regarding claim 20, the modified Larson teaches the claimed invention substantially as claimed, as set forth above for claim 17. Larson further teaches characterizing the detected motion (col. 7, lines 4-19), wherein when the motion is detected by the first processor (210), an image is generated (col. 7, lines 2-12). Larson teaches that the characterizing comprises “appropriate image processing” (col. 7, lines 4-12), but Larson is silent with respect to the particular image processing steps. With respect to transmitting the image, Larson further teaches that some functions of the smart plate (110, which include the image processing) may be performed by an external device (e.g., smart umpire 114; col. 6, lines 19-26) in communication with the first processor (210), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heglund (US Patent No. 5,401,016) discloses an electronic home plate configured to detect ball motion over the home plate.
Fletcher (US Patent Pub. 2005/0179774) and Monari (US Patent No. 9,167,228; Figs. 48A-49D and 51A-54C) each disclose an electronic home plate comprising a home plate enclosure and an image sensor system disposed within the enclosure.
Cavallero (US Patent No. 6,304,665), Kiraly (US Patent No. 7,292,711), Painter (US Patent No. 9,846,805), and Stemle (US Patent No. 10,369,445) each disclose a system and method of detecting a ball using a frame subtraction method.
Keat (US Patent No. 9,171,211) discloses a system and method of calculating position and speed of a ball based on the radius and position of detected circular blobs in an image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /January 5, 2022/